
	
		I
		111th CONGRESS
		1st Session
		H. R. 2789
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To confer certain Federal jurisdiction on the High Court
		  of American Samoa, and for other purposes.
	
	
		1.FindingsThe Congress finds the following:
			(1)The political
			 relationship between the United States Territory of American Samoa and the
			 United States is embodied in two separate treaties of cessions: one that was
			 signed on April 17, 1900, between the traditional leaders of the Islands of
			 Tutuila and Aunu’u and the United States; and another that was signed on July
			 16, 1904, between the traditional leaders of Manu’a and the United
			 States.
			(2)The Act of February 20, 1929 (48 U.S.C.
			 1661), whereby Congress officially ratified the two treaties of cessions,
			 stipulates, in subsection (c), that Until Congress shall provide for the
			 government of such islands, all civil, judicial, and military powers shall be
			 vested in such person or persons and shall be exercised in such manner as the
			 President of the United States shall direct; and the President shall have power
			 to remove said officers and fill the vacancies so occasioned. On June
			 29, 1951, by Executive Order No. 10264, President Harry S. Truman transferred
			 the administration of American Samoa from the Secretary of the Navy to the
			 Secretary of the Interior.
			(3)In accordance with article IV, section 3,
			 clause 2 of the United States Constitution, and pursuant to subsection (c) of
			 the Act of February 20, 1929 (48 U.S.C. 1661(c)), Congress hereby authorizes
			 additional jurisdiction to be exercised by the High Court of American Samoa
			 under this Act.
			2.Federal
			 jurisdiction and administrative duties of High Court of American Samoa
			(a)Additional
			 jurisdictionThe High Court
			 of American Samoa shall have jurisdiction over any criminal case arising under
			 any law of the United States applicable to American Samoa in which a defendant
			 who is accused of the criminal violation resides in American Samoa and the
			 violation occurred in the territory of American Samoa.
			(b)Appeals
				(1)Initial
			 appealA decision of the High
			 Court of American Samoa under subsection (a) may be appealed to the Appellate
			 Division of the High Court of American Samoa not later than 60 days after the
			 date of the decision of the High Court.
				(2)Appeal to u.s.
			 district courtA decision of
			 the Appellate Division of the High Court of American Samoa under paragraph (1)
			 may be appealed to the United States District Court for the District of Hawaii
			 not later than 60 days after the date of the decision of the Appellate
			 Division.
				(3)Further
			 appealsA decision of the
			 United States District Court for the District of Hawaii may be appealed as
			 provided in title 28, United States Code.
				(c)Administrative
			 dutiesThe Chief Justice of
			 the High Court of American Samoa, or the assignee of the Chief Justice, shall
			 administer all matters pertaining to the justices and judges of the courts of
			 American Samoa, and to the clerks and other administrative staff of such
			 courts.
			(d)Additional
			 justices
				(1)AppointmentThe
			 Secretary of the Interior shall appoint 2 or more justices to the High Court of
			 American Samoa as needed.
				(2)QualificationsIn appointing individuals under paragraph
			 (1), the Secretary shall consider, in addition to the legal training of the
			 individuals, such individuals’ knowledge of the traditional and customary laws
			 of American Samoa.
				(e)Special
			 prosecutorThe Secretary of
			 the Interior shall appoint a special prosecutor for American Samoa, whose
			 responsibility shall be to prosecute all criminal violations of laws of the
			 United States over which the High Court of American Samoa has jurisdiction
			 under subsection (a), pursuant to applicable local procedures of the High Court
			 of American Samoa. In appointing an individual to such office, the Secretary
			 shall consider, in addition to the individual’s legal training, such
			 individual’s knowledge of the traditional and customary laws of American
			 Samoa.
			3.Effective date;
			 needs assessment
			(a)Effective
			 dateSubject to subsection
			 (b), this Act shall take effect upon the expiration of the 120-day period
			 beginning on the date of the enactment of this Act.
			(b)Needs
			 assessmentThe Secretary of
			 the Interior and the Attorney General of the United States, in consultation
			 with the Chief Justice of the High Court of American Samoa, the Governor of
			 American Samoa, and the President of the Senate and the Speaker of the House of
			 Representatives of American Samoa, shall, by not later than 90 days after the
			 date of the enactment of this Act, assess the increase in staffing and
			 administrative costs required by reason of this Act.
			4.Report to
			 CongressThe Secretary of the
			 Interior shall, not later than 1 year after the date of the enactment of this
			 Act, submit to the Congress a report on the implementation of this Act.
		5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of the Interior $2,000,000 to
			 carry out this Act.
		
